Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered April 26, 2002, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The affidavit of plaintiffs expert was conclusory and unsupported by any factual basis, and thus was insufficient to raise a triable issue of fact with regard to the alleged defect in the stairway owned and maintained by defendant (see Diaz v New York Downtown Hosp., 99 NY2d 542 [2002]). We have considered plaintiffs other arguments and find them unavailing. Concur— Nardelli, J.P., Tom, Ellerin and Williams, JJ.